Citation Nr: 1641268	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  05-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular disorder, including as secondary to Agent Orange exposure.

3.  Entitlement special monthly compensation due to aid and attendance.

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record reflects that the Veteran has dementia.  In October 2015, the Veteran executed a General Durable Power of Attorney appointing his niece as his power of attorney. There is nothing in the record to suggest that this appointment has been revoked or that a subsequent fiduciary arrangement has been executed.   Accordingly, the title page has been revised to reflect this arrangement.  

The Veteran testified during a December 2007 Board videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the record.  However, the VLJ who conducted the hearing is not available to participate in a decision in this appeal.  The Veteran was informed of his right to a new hearing with a VLJ in an April 2016 letter.  The Veteran declined the opportunity for a new hearing.  As such, the Board will consider his claims based on the evidence of record.

In February 2008, the Board denied the issue of entitlement to service connection for a cardiovascular disorder and remanded the claim of entitlement to service connection for an acquired psychiatric disorder for additional development.

In October 2008, the Board denied the issue of entitlement to service connection for an acquired psychiatric disorder.  The Veteran timely appealed the Board's decision to deny entitlement to service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed, in a Joint Motion for Remand, to remand the case back to the Board for further development.  In a November 2010 Court order, the Court vacated the October 2008 Board decision and remanded the case back to the Board.  

The Board observes that, in the October 2011 rating decision, the RO readjudicated the claim for service connection for a cardiovascular disease, pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  The Board also observes that Veteran's claim for service connection for a heart disorder was originally denied in a March 2005 rating decision, and this denial was confirmed by the Board in a February 2008 decision.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure, and as such, VA is to readjudicate certain previously denied claims as required by court orders in Nehmer.  38 C.F.R. § 3.816.   Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen. 

The Board observes that the Veteran filed a claim for service connection for an acquired psychiatric disorder, but subsequently filed an application to reopen the previously denied claim of entitlement to service connection for PTSD.  As the issue of entitlement to service connection for PTSD was not considered in the prior Board decision or the JMR, and the Board characterized the issue on appeal as a single claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, as indicated above.

The issues of entitlement to special monthly compensation due aid and attendance and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to Agent Orange.

2.  The Veteran does not have heart disease that is presumed to be service connected in veterans exposed to Agent Orange; no heart disease was manifest during service or within one year of separation.  There is no current diagnosis of coronary artery disease, to include ischemic heart disease

3.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A cardiovascular disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claim for service connection of an acquired psychiatric disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Examinations or nexus opinions are not required regarding the claim for service connection of a heart disorder, as the weight of the evidence demonstrates no disease during service; there is also no current diagnosed cardiovascular disorder. Therefore, any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board acknowledges that the Veteran's claim for an acquired psychiatric disorder was remanded to obtain outstanding records from the Social Security Administration (SSA).  As noted by the Court in November 2010, the Veteran informed VA that he was in receipt of SSA benefits since 1984.  As such, upon the Board's April 2012 remand, the RO requested records from SSA.  The RO requested any determination pertinent to the Veteran's claim for Social Security benefits, as well as any medical records relied upon concerning that claim.  In May 2012, the Social Security Administration National Records Center replied that there are no records; the Veteran either did not file a claim for disability benefits, or he filed a claim for disability benefits, but no medical records were obtained by SSA.  The Veteran was notified of the unavailable SSA records in an August 2012 letter.  At that time, the RO requested that the Veteran provide any SSA records in his possession; the Veteran did not respond.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain federal records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile; that is the case here.

The Board also observes that the VLJ who conducted the Veteran's December 2007 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As heart disease is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol.  38 C.F.R. § 3.301(c)(3), (d). 

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.


Acquired Psychiatric Disorder

The Veteran contends that he should be service-connected for an acquired psychiatric disorder, other than PTSD; the Veteran claims that he is entitled to service connection for depression.  

A review of the Veteran's service medical records reveals that in October 1969 he had two "serious incidents" in ten days, both of which occurred while the Veteran was intoxicated.  The examiner noted the Veteran's history of a significant increase in alcohol consumption since arriving in Vietnam, in addition to anxiety about his family and a sleep disturbance.  

A subsequent October 1969 psychiatric consult record reports the Veteran's history of increased anxiety since going to Vietnam due to constant concern over the welfare of his family.  The Veteran reported that he had increased his alcohol consumption, and he believed the increase was due to problems that he had experienced in Vietnam.  The examiner stated that there was no evidence of neurosis or psychosis, finding that the Veteran was responsible for his actions.  The Veteran was ordered to stop drinking alcohol and placed on a tranquilizer.

The April 1970 separation examination reported normal findings for the psychiatric system, with a negative history of "depression or excessive worry" or trouble sleeping.

The earliest evidence of record documenting a psychiatric illness are VA hospital records dated from July 1984 to August 1984, and these indicate that the Veteran was diagnosed with alcohol dependence and organic brain syndrome, mild.  A history of alcohol abuse was noted in these records.  The Veteran was again hospitalized from December 1998 to January 1999 and diagnosed with dementia, substance-induced, persisting and alcohol dependence continuous were assigned.  

In June 2001, the Veteran was examined by VA.  The VA examiner noted that the Veteran had brain surgery in 1984 for what was described as "lesions" of the brain.  The June 2001 VA examiner assigned a diagnosis of alcoholic psychosis upon examination.  The record also contains numerous outpatient treatment records from 2001 through 2005.  These records repeatedly assign a diagnosis of dementia, substance-induced.  No relation to service is indicated in these records.

During the December 2007 videoconference hearing, the Veteran's sister testified that the Veteran's personality markedly changed in service, and that his alcohol consumption increased.   

In light of the evidence (behavioral problems in service, the Veteran's sister's testimony that the Veteran's alcohol consumption increased during his service and the multitude of post-service diagnoses), the Board obtained a psychiatric examination and opinion.

The Veteran was afforded a VA examination in April 2008.  According to the examination report, the Veteran and his sister stated that the Veteran began drinking alcohol stateside and drank more heavily while later stationed in Vietnam to deal with his nervousness.  The report indicates that the Veteran became dependent on alcohol as a result.  Further, the examiner noted that, according to the Veteran's medical history, the Veteran developed organic brain syndrome secondary to this alcohol abuse, which ultimately resulted in his hospital admission in 1984.  The examiner indicated that organic brain syndrome is an outdated term, and that the current term used is dementia.  

In concluding his report, the VA examiner opined that it is at least as likely as not that the Veteran's substance-induced persistent dementia was caused by the Veteran's military service.  

Recent VA treatment records reflect continued treatment for dementia; no relationship between the Veteran's service and his dementia is shown.  An August 2014 VA mental health treatment note indicates that the Veteran was screened for depression and the results were negative.

To the extent that the Veteran started abusing alcohol in service, and such led to dependence, the Board notes that this is substantiated by the record.  However, as previously noted, VA compensation shall not be paid if a claimed disability was the result of the person's abuse of alcohol or drugs.  Thus, although the opinion rendered by the examiner in April 2008 may seem probative to the Veteran's claim, the overall medical opinion is against the Veteran's claim.  In this regard, the Veteran's dementia was caused by his abuse of alcohol in and after his service, and to the extent that the VA examiner's opinion relies on a finding that the Veteran's alcohol dependence resulted from service.  

Moreover, the evidence does not suggest that the Veteran has a psychiatric disorder that was incurred in or aggravated by service.  The Veteran's VA treatment records and the aforementioned VA examination reports do not reflect a diagnosis of depression or other acquired psychiatric disorder.  In this regard, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any acquired psychiatric disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   To the extent that the Veteran asserts that his dementia is an acquired psychiatric disorder, and that the dementia was caused by alcohol abuse (and alcohol dependence) that began in service, the Board is precluded to granting service connection in such situations.  The Board reiterates that service connection due to a disease that results from willful misconduct, including alcohol abuse is not permissible.  Similarly, the Veteran's dementia has not been shown to be a secondary result of the chronic use and abuse of alcohol as a result of a service-connected disability.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be denied.

Cardiovascular Disorder

As previously noted, the Veteran had service in Vietnam.

 The Veteran has appealed the denial of service connection for ischemic heart disease. 

Here, no coronary artery disease or ischemic heart disease was noted or identified during service or within one year of separation. Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes during or within one year of service.  The Veteran's service medical records do not report complaints or treatment for a heart problem, and the April 1970 separation examination report reflects normal findings for the heart, a negative chest X-ray, and negative histories as to "palpitation or pounding heart" or "high or low blood pressure."  

Post-service medical records generally report normal findings for the heart and cardiovascular system, and the records do not report any finding or diagnoses of cardiovascular disease.  Although some VA chest X-ray and electrocardiogram (ECG) records do report findings of cardiomegaly (May 2001 X-ray record), sinus bradycardia (September and October 2002 ECGs), and sinus arrhythmia (October 2002 ECG), subsequent X-ray and ECG records report normal findings for the heart, and these particular "abnormal" finding are never discussed or linked to a cardiovascular condition.

Additionally, recent VA treatment records do not reflect a diagnosis of coronary artery disease, including ischemic heart disease. A report from a July 2014 chest X-ray indicates that his heart size was normal.  A July 2014 VA primary care treatment record reflects that the Veteran denied experiencing chest pain, palpitations, orthopnea, edema, or murmurs; upon examination, there was regular heart rate and rhythm, auscultation reveals normal S1, S2 without S3, S4, rubs, clicks, or murmurs.  No cardiovascular disease was noted in the list of his current diagnoses, but a history of angina and peripheral vascular disease was noted.  

As the Veteran does not have ischemic heart disease or coronary artery disease, his claim for service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of sections 3.303(b) and 3.309(e) are not applicable.

To the extent that there is an assertion that the Veteran has a history of heart disease is related to Agent Orange exposure in service, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  The record establishes that the Veteran does not have a current cardiovascular disease.  The most probative and credible evidence establishes that the Veteran does not have coronary artery disease or ischemic heart disease.  It necessarily follows that he did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, cardiomegaly, sinus bradycardia, and arrhythmia are not "disabilities" for which service connection can be granted; they are symptoms which, without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that a history of peripheral vascular disease has been noted, such was not manifest during service or within one year of separation.  Furthermore, there is no probative or credible evidence which establishes that the Veteran currently has peripheral vascular disease related to service to include Agent Orange exposure; physical examination and EKG testing were normal, and no current diagnosis of peripheral vascular disease is of record.  As stated above, the evidence does not indicate that a cardiovascular "disability" has been diagnosed.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a cardiovascular disorder, including ischemic heart disease.   The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  

Entitlement to service connection for a cardiovascular disorder is denied.


REMAND

A review of the record reflects that the RO, in an August 2015 rating decision, denied the Veteran's claims of entitlement to special monthly compensation based on aid and attendance and entitlement service connection for PTSD.  In October 2015, the Veteran's guardian, on the Veteran's behalf, submitted an aid and attendance examination report, which was completed by the Veteran's treating medical provider, and in a May 2016 statement, the Veteran's guardian, on the Veteran's behalf, submitted a statement indicating that he disagreed with the denial of special monthly compensation based on aid and attendance and service connection for PTSD.  Because the Veteran filed a NOD as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing the issues of entitlement to special monthly compensation based on aid and attendance and entitlement service connection for PTSD.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case regarding the issues of entitlement to special monthly compensation based on aid and attendance and entitlement service connection for PTSD.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of these matters, a timely substantive appeal must be filed.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


